Citation Nr: 1204634	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and panic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  He had service in the Republic of Vietnam from March 1971 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, denied service connection for PTSD, finding that new and material evidence had not been submitted to reopen the claim; service connection for anxiety, also finding that new and material evidence had not been submitted to reopen service connection, and denied service connection for a psychiatric disorder, to include depression and panic disorder.  The Veteran disagreed and perfected his appeal.  

In December 2009, the Veteran testified during a personal hearing held at the RO before the Decision Review Officer.  A transcript of the proceeding is of record.  In August 2011, the Veteran testified before the undersigned at a travel board hearing held at the RO.  As well, a transcript of the proceeding is of record.   

The Board has articulated the claim as given on the title page to include various acquired psychiatric disorders, inclusive of PTSD and the other listed disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).


FINDINGS OF FACT

1.  In a January 2005 decision, the Board denied service connection for PTSD because the Veteran was found not to have engaged in combat and his reported stressors were unsubstantiated.   

2.  The evidence associated with the record since the January 2005 decision is not cumulative and/or redundant in nature, and does raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  In a June 1997 rating decision, the RO determined that new and material evidence adequate to reopen the previously denied claim for service connection for anxiety, claimed as nerves, had not been presented.  

4.  Because the Veteran did not appeal the June 1997 RO rating decision after being notified of the decision and his appellate rights, that decision is final. 

5.  Evidence received subsequent to the June 1997 RO rating decision was not previously before VA decision makers, relates to an unestablished fact, and raises a reasonable possibility of substantiating the previously denied claim for service connection.

6.  Competent medical evidence establishes that a depressive/panic disorder and an anxiety disorder had onset in service and that the Veteran's acquired psychiatric disorder symptoms have been continuous since service; PTSD is related to service.

CONCLUSIONS OF LAW

1.  The January 2005 Board decision, which denied service connection for PTSD after determining that the Veteran had not engaged in combat and that his reported stressors were unsubstantiated, became final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has been received, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).

3.  The June 1997 RO rating decision that denied service connection for anxiety, claimed as nerves, finding that new and material evidence had not been received, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

4.  As new and material evidence has been received, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, are met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

5.  An acquired psychiatric disorder, PTSD, depression/panic and anxiety, was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, or 38 C.F.R. § 3.103(c)(2) (2011)as to the conduct of the hearing on appeal, see 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), is obviated. 

New and Material Evidence for Claims for PTSD and Anxiety

Here, the Veteran's claims seeking to reopen service connection for PTSD and anxiety were received in February 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Here, the last final denial for the claim for PTSD was the January 2005 Board decision which denied service connection for PTSD after finding that the Veteran did not engage in combat with the enemy and that his reported stressor events were unsubstantiated.  (The U. S. Court of Appeals for Veteran's Claims upheld the Board's decision in a June 2007 memorandum).  The Board had considered the Veteran's service personnel and service treatment records, private treatment records dated 1975 to 1979, VA inpatient treatment report, dated June 1979, the spouse's lay statements, the Veteran's lay statements, a VA PTSD examination report (1998), VA treatment reports dated 1999 to 2003, scattered private treatment reports dated between 1997 and 2001, and the July 2002 response from the Center for Unit Research, which included the war-time history of a unit to which the Veteran had been assigned.    

Evidence added to the record since the January 2005 Board denial includes multiple lay statements from the Veteran and spouse, a March 2009 private evaluation (Dr. L.), Vet Center therapy notes, dated 2009 to 2010, VA treatment reports dated August 2005 to August 2011, February 2010 VA PTSD examination, and the Veteran's testimony before the DRO in November 2009 and the Veteran's testimony before the undersigned in August 2011.  

The evidence listed above is new, in that this evidence was not before agency decision makers in January 2005.  Further, within this new evidence are the Veteran's statements and testimony, dated throughout 2009 to 2011, in which the Veteran articulated a stressor not previously considered, that of the fear of imminent enemy attack.  This evidence of the stressor of fear relates to an unestablished fact at the time of the January 2005 Board decision and also has some tendency to relate a current acquired psychiatric disability to active service.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

This evidence is not merely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it raises at least a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, specifically PTSD.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  

Regarding the claim seeking to reopen service connection for an acquired psychiatric disorder, claimed as anxiety, the Board observes that the Veteran submitted his original claim seeking service connection for "nerves" in June 1979.  The RO reviewed his service treatment reports, private treatment reports dated between 1975 and 1979 and a VA inpatient discharge report dated in June 1979.  The RO denied service connection for anxiety, claimed as a nervous condition, finding that there was no diagnosis or treatment in service and there had been no assessment of a psychosis within one year of service.  Later treatment had been for anxiety.  The Veteran did not appeal and that decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

In November 1996 the Veteran submitted a claim to reopen service connection for a nervous disorder.  After reviewing newly submitted private treatment records dated in 1978 and in 1997, the RO denied service connection in June 1997, finding that the new and material had not been submitted, as the private treatment records of treatment for a depressive illness was cumulative and redundant to evidence already of record.  The Veteran appealed and perfected his appeal.  He submitted lay statements from his wife and additional private treatment reports; however during the March 1998 hearing in front of the DRO, as held at the RO, the Veteran withdrew his claim for anxiety.  Therefore, the June 1997 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.
 
Evidence submitted into the record after the June 1997 rating decision included private treatment reports dated between 1997 and 2001, lay statements from the Veteran and his spouse, VA treatment reports dated between October 1999 and 2003, and then again from 2008 to 2011, and a March 2009 private evaluation by Dr. L.  While this evidence as listed was all new, in that this evidence was not before agency decision-makers in June 1997, the March 2009 private evaluation by Dr. L is also material because it both assessed the Veteran with generalized anxiety disorder and attributed that disorder to the Veteran's service, in particular his service in Vietnam.  

This evidence is not merely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it raises at least a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, assessed as a generalized anxiety disorder.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, specifically generalized anxiety disorder, claimed as anxiety.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  

To that extent, alone, the previously denied claims for direct service connection for PTSD and for anxiety are reopened.

Service Connection for an Acquired Psychiatric Disorder, Claimed as PTSD, Anxiety, Depression, and a Panic Disorder

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be presumed for certain diseases, including psychoses, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

Previously, if VA determined either that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were pending prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. 
§ 3.304(f)).

The Board has reviewed the service treatment reports.  Again, the Veteran had returned from his service in the Republic of Vietnam in January 1972.  There is a March 8, 1972, entry, on what appears to be a then-standard Record of Medical Care form (SF 600, dated February 1969).  Though this form does not bear the name of the service clinician, that it has remained in the Veteran's service treatment reports, is sufficient evidence for the Board to find that it was completed by an unnamed service clinician.  The entry noted the Veteran was having a great deal of difficulty "emotionally."  The Veteran had reported that he "exploded" and beat up his wife.  The Veteran reported feeling extremely tense and also "depressed" since returning from Viet Nam several weeks ago.  The service clinician then recommended that he undergo a psychiatric interview as "he has been depressed."  He was then referred to another service facility.  The Veteran has since testified that he did not pursue this referral as he was to be discharged in a matter of weeks and assumed he would feel better when the uniform was off.  See Transcript.  

Also of record is a Report of Medical Examination, for purposes of separation, dated March 12, 1972.  Though signed by a service clinician, there was no assessment given for the psychiatric evaluation.       

The Board has reviewed the four corners of this treatment entry.  Though undated and certainly not extensive, this entry nonetheless indicates that the Veteran sought treatment for complaints of being depressed, tense, exploding, and having difficulty emotionally.  The unnamed service clinician also noted that these symptoms had been chronic for several weeks, such that the Veteran was referred for a psychiatric interview (evaluation).  The Board finds that the Veteran experienced chronic symptoms of an acquired psychiatric disorder, assessed in 1972 as being depressed, and that this experience of chronic symptoms was noted by service medical personnel.  

Post-service, while there are no treatment reports dated immediately after service separation, the Veteran did seek private care, albeit from a general physician (Dr. M.) from 1975 to 1979, and these reports are of record.  A January 1977 entry noted the Veteran had "depressive" problems.  Other treatment reports continued to refer to the Veteran having problems with his "nerves."  

In June 1979 the Veteran was admitted to a VA inpatient program for depressive neurosis.  The discharge report noted that he himself reported he had been referred to a psychiatrist in service, but he had refused to go.  He then described learning he had a nervous problem, which he then dated as two months after service.  He complained that he was nervous, couldn't sleep, and was fighting "all the time", which the Board understands to mean continuously.  Also of record are private treatment reports dated in 1978 that also assessed him with depression and a depressive illness, though none of these 1970's clinicians directly attributed this depression, depressive illness, or depressive neurosis to the Veteran's service.  

Though there are no treatment reports of record dated in the 1980's or in the 1990's until 1997, the Veteran and his wife have credibly testified, and the wife has reported very credibly in her three statements of record, that throughout the Veteran's post-service he has continuously experienced a long list of symptoms, which included being depressed, so much so that he would retreat to his room and remain there for hours and days.  See wife's statements.

Developing the then-pending claim for PTSD, the Veteran was afforded an April 1998 VA PTSD examination, which included a review of the claims file.  Though the VA examiner did not assess PTSD, he did assess major depression, recurrent, and intermittent explosive disorder, in addition to poly-substance dependence.

VA and private treatment became more regular in the record during the late 1990's and into the next decade, with the many, many acquired psychiatric disorders assessed varying constantly between clinician, year, and even the month.  In March 2000, the Veteran completed an inpatient VA PTSD program, being discharged with the assessments of PTSD, chronic, and major depression, then in partial remission.  In March 2000, by a different VA clinician, the Veteran was assessed with generalized anxiety disorder, and then by June 2000, with an adjustment disorder.  He remained in regular treatment with a VA clinical nurse specialist (CNS) during 2000 through 2001, and the Board observes this nurse repeatedly ruled-out PTSD and assessed him with an adjustment disorder (mixed), and even a compulsive personality disorder.  (See VA treatment reports, January 2001, May 2001, August 2001, and December 2001).

In March 2009, a private clinician, Dr. L, prepared an evaluation of the Veteran (and his wife).  Dr. L. noted the presenting problems had been anxiety and depression.  The wife had reported the Veteran stayed depressed "all the time."  This private clinician repeated the Veteran's reported of stressor of having been fired upon in Vietnam, (and going "bezerk" in a service jail cell), in addition to another varying description of the Veteran's repeated nightmares.  Then Dr. L assessed four disorders:  major depressive disorder, generalized anxiety disorder, panic disorder, and PTSD, chronic.  

Following additional development and the Veteran's DRO hearing in March 2009, the Veteran was afforded the second VA PTSD examination in February 2010.  The claims file was extensively reviewed and quoted from in the report.  This VA examiner as well did not find PTSD, though the VA examiner assessed generalized anxiety disorder and depressive disorder, NOS.  The VA examiner then opined that the generalized anxiety disorder and the depressive disorder were less likely than not due to the proximity of explosions while in Vietnam (one of the several stressors the Veteran has raised in the record).  The Board finds that while this negative opinion very narrowly focused onto one of the stressors then articulated by the Veteran for his PTSD claim, the opinion did not in and of itself preclude a nexus between the anxiety and depression and the Veteran's 11 months of service in Vietnam, or his active service itself.   

The competent medical evidence of record establishes that an acquired psychiatric disorder, assessed in March 1972 as a depressive disorder, initially manifested during active duty service.  The weight of the competent medical evidence establishes that the Veteran's depression initially manifested during active service and has continued since service.  As well the private March 2009 evaluation, by Dr. L., attributed the Veteran's major depressive disorder and generalized anxiety disorder to service.  That the 2010 VA PTSD examiner did not attribute the depressive disorder and generalized anxiety disorder to a particular stressor of the Veteran's service in Vietnam does not contradict or weigh against the equally probative March 2009 evaluation of Dr. L.  Thus, it has been shown that an acquired psychiatric disorder, assessed as both depression and as generalized anxiety/panic disorder, was incurred in service.  

The Board also recognizes that there are some records that diagnose PTSD and others that do not.  Significantly, VA records dated in August 2011 show a diagnosis of chronic PTSD as an Axis I diagnosis.  In Axis IV it is stated that the stressors included Vietnam memories in which he had been fired upon and being assigned to a company without being issued weapons.  As such, since the Veteran's reported stressors are consistent with his service assignments, the Board finds the evidence to be in equipoise.  In that situation, service connection for PTSD is granted.   See 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt as to any point, including degree of disability, is to be resolved in favor of the Veteran); 75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).

Accordingly, service connection for an acquired psychiatric disorder, PTSD, a depressive disorder and an anxiety/panic disorder, is warranted. 
        
ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, claimed as PTSD, is reopened.  

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, claimed as anxiety and nerves, is reopened. 

Service connection for an acquired psychiatric disorder, PTSD, a depressive disorder and an anxiety/panic disorder, is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


